Citation Nr: 0834110	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of prostate cancer, to include restoration of a 
100 percent rating.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

In an October 2006 statement, the veteran indicated that he 
was scheduled for an appointment with his private physician 
in January 2007 and that a regimen of self catheterization 
was to be discussed because of the veteran's problems with 
urinary retention.  In his February 2007 substantive appeal, 
the veteran stated that he was experiencing extreme voiding 
dysfunction.  He indicated that he was seen by his private 
physician approximately every three months and that at his 
most recent appointment in January 2007, surgery and self 
catheterization were discussed as options for dealing with 
his voiding dysfunction.

The Board notes that no treatment records for the period 
since April 2006 have been obtained.  In addition, it appears 
from the veteran's contentions that the residuals of his 
prostate cancer have increased in severity since his most 
recent VA examination in May 2006.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his 
residuals of prostate cancer during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The records 
provided by the veteran or obtained by 
the RO or the AMC should include those 
pertaining to the veteran's treatment by 
Suburban Urologic Associates since April 
2006.  If the RO of the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to the 
residuals of his prostate cancer.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that all 
information required for rating purposes 
is provided by the examiner.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





